IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-65,725-02


JERZY WOJCIECH ROWLAND, Relator

v.

DENTON COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F-2003-0791-A IN THE 16TH JUDICIAL DISTRICT COURT
FROM DENTON COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. He contends that he filed an application for a writ of habeas corpus in the
16th Judicial District Court of Denton County, but that the District Clerk failed to send him copies
of the State's answer, the trial court's findings of fact and conclusions of law, and other documents
related to his habeas application.    
	 The respondent, the District Clerk of Denton County, is ordered to file a response stating
whether she complied with Tex. Code Crim. Proc. art. 11.07, § 7 and timely sent the documents
Relator requested. If not, the District Clerk shall explain why the documents were not timely sent
to Relator. This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response. Such response shall be submitted within 30 days
of the date of this order.


Filed:  April 11, 2007
Do not publish